I am very pleased and honoured to be taking part in this meeting of the General Assembly at its seventy-second session. I bring with me the warm greetings of the Cabo Verdean people both living in the country and in the diaspora.
I want to assure Secretary-General António Guterres of the full support of the Government of Cabo Verde, especially in carrying out the reforms he has announced aimed at strengthening the broad delivery capacity, transparency and accountability of our Organization.
I salute the President of the Assembly at its seventy- second session, Mr. Miroslav Lajčák, and wish him every success. We listened with particular interest to the programme he has announced for his presidency, whose six points are interlinked and geared to ensuring people’s protection, dignity and well-being. Indeed, the theme proposed for the seventy-second session could not be more appropriate, given the underlying objective of the President’s programme to bring the United Nations ever closer to the people.
Cabo Verde prides itself on being a nation with five and a half centuries of history, and on having built a creole identity of its own at the junction between Africa and Europe, while also being open to the world, with a significant diaspora in several countries and embodying the peaceful coexistence we wish to see in all nations. As a small island country that has few natural resources and no mineral resources at all, we know that we can only affirm ourselves in the concert of nations and in the global economic system by exemplifying political, institutional and social stability; by displaying cosmopolitanism, being trustworthy in our relations with development partners and investors; by upholding the values of democracy, freedom, human dignity and full citizenship; and by proving the quality of our institutions and the excellence of our human resources. Although intangible, they are our greatest assets and the foundation of our development process. Our only option is to value those assets and to make them distinctive and focused on the people who are truly our development actors and beneficiaries — the children, young people, women and men of all countries.
I raise these points because I agree that it is appropriate to focus on people. Women and men in every country need political, institutional, socioeconomic and educational environments that release their creative energy and their capacity to innovate and learn, to work, cooperate and trust, to self-organize and to be accountable. That is possible only in environments of peace and security that establish a belief in the future in people, as opposed to simply living one day at a time, beset with unease and limited horizons.
The people and the Government of Cabo Verde are concerned about the current international context, where not only do old disputes persist but where we are also seeing new internal political crises, armed conflicts, terrorist acts and the organized crimes of trafficking in drugs, people and weapons and piracy, as well as other transnational ideological trends, such as populism, racial supremacy, xenophobia and intolerance of human and cultural diversity.
Such ills are detrimental to global peace, because they cause human suffering, claim lives and contribute to other humanitarian tragedies, such as the unprecedented increase we are seeing in the numbers of refugees, as well as in hunger and violence against women and children. They undermine the rule of law, weaken democracy, threaten the territorial integrity of States, corrupt the bases of economic and social progress and endanger coexistence at both the national and international levels. These evils, unfortunately, spare no region in a globalized world.
Just as the threats to security are global, so are the challenges. The opportunities for combat ing them effectively are also global, and permanent representation for Africa on the Security Council is therefore fully justified. The Government of Cabo Verde supports reform of the Security Council aimed at enabling it to reflect today’s changing world by integrating permanent representation for Africa into its broader composition. In our view, considering that the positions of both sides have already been sufficiently expressed, it is time to start negotiations based on a text.
Thanks to the United Nations, for the first time humankind has a holistic and comprehensive agenda that offers a real opportunity for sustainable and inclusive development, not only because it integrates the economic, social and environmental dimensions of sustainable development, but also because it considers the cross-cutting issues of peace, security, justice and necessary partnerships and promotes the call to leave no one behind.
Now, two years after the adoption of the 2030 Agenda for Sustainable Development, the challenges lie in its implementation. The United Nations must therefore be able to play a catalytic role in forming consensus and mobilizing resources to make a difference on the implementation, funding and capacity-building fronts. In that regard, we commend the Secretary-General’s ongoing exercise aimed at adapting the United Nations development system and reforming the Secretariat’s management structures to meet the challenges of implementing the 2030 Agenda and its Sustainable Development Goals.
In that regard, we should focus particularly on the situation of middle-income countries, including small island developing States that have graduated to that status, such as Cabo Verde. This category of countries needs a common response in terms of new metrics that can provide a more systemic assessment of their financial needs and structural vulnerabilities.
For small island developing States, the swift and rapid implementation of the Paris Agreement on Climate change is a priority, as it should be for the whole world.
Cabo Verde expresses its solidarity with the victims of recent hurricanes. While there have always been hurricanes, the bad news is that with climate change they tend to be more frequent, cruel and destructive. The consequences are devastating for the regions and countries that are most vulnerable from an environmental and economic point of view, such as small island developing States and their regions. Every new day is one day too late for vigorous and globalized action on the factors that trigger and accelerate climate change.
For Cabo Verde, the rule of law and democracy are not mere options; above all, they are essential to ensuring objective, transparent and predictable governance, both nationally and internationally. Cabo Verde’s internal order is aligned with international positions and practices in the field of human rights through the Constitution of the Republic and its laws, institutions, public policies and social practices. We recognize, however, that there have been difficulties within the United Nations in harmonizing positions regarding the universalization of human rights principles and practices, and that we must pursue that objective through dialogue and respect among parties.
In that regard, I would like to highlight the Secretary-General’s initiative to establish a pact with Member States and a circle of leadership on preventing and responding to sexual exploitation and abuse in all United Nations operations, above all in the context of peacekeeping and humanitarian action. That initiative will give greater dignity to our world’s most vulnerable people, especially women and girls, and promote their rights.
As a supporter of international relations governed by international law, Cabo Verde actively participates in codifying such law by joining and taking part in negotiations and by signing, ratifying and implementing most of the international instruments in a broad spectrum of areas. In that context, Cabo Verde has already deposited its instrument of ratification of the Paris Agreement on Climate Change and signed the Treaty on the Prohibition of Nuclear Weapons, concluded in New York on 7 July.
We welcome the success of the preparatory work towards developing an international legal instrument on the conservation and sustainable use of marine biodiversity in areas beyond national jurisdiction. Moreover, we support the convening of a diplomatic conference in 2018 to work towards such a convention issue, which should have safeguards for the specific situation of small island developing States.
The conclusion of the Rome Statute of the International Criminal Court (ICC) was a historic moment in the fight against impunity for those responsible for the most serious crimes against humanity, and I therefore express Cabo Verde’s firm support to the ICC. Strengthening the Court is a duty that the present generation owes to future ones.
As written by a poet and songwriter, and later sung by the diva Cesária Évora, Cabo Verde is “ten little grains of sand” in the middle of the Atlantic. Despite our small size, we want to make Cabo Verde a country with relevance in the Middle Atlantic in terms of economic stature, security and diplomacy for peace and the promotion of freedom and democracy. We intend to position Cabo Verde as a transit hub in the Middle Atlantic for tourism, air transport, port operations, financial and investment operations, business localization and development in the digital and nano-technological economy, and in the attraction of investment and skills from the diaspora.
Cabo Verde promotes collective and cooperative security systems, as necessitated by the transnational nature of crime and its location. We are seeking to position ourselves as a useful interlocutor in the concert of nations for dialogue, peace and tolerance. Its history and location have transformed Cabo Verde into a country born of mergers between Europe and Africa, a country that maintains good relations with all nations of the world. We would like to value and develop those assets strategically. That is our vision and purpose for our economy, security and diplomacy. It is embodied in our strategic plan for sustainable development, which has already been completed and is aligned with the Sustainable Development Goals. Partnerships are an integral and indispensable part of the 2030 Agenda, and national ownership will find in them an unquestionable complement so that our strategic plan for sustainable development can succeed, with the United Nations at the forefront.
Happiness is the ultimate right to which the people of the world aspire. The 2030 Agenda has given the world not only a vision but also a road map for bringing happiness to people and leaving no one behind on the path to sustainable development. In 1945, the peoples of the United Nations showed their determination to conduct humankind down a path that would not lead to war. Today, with the 2030 Agenda, they will be able to determine another course for humankind and for people who struggle with poverty and a lack of development alternatives.
It is up to us — we, the peoples of the United Nations — to support both the Secretary-General and the President of the General Assembly at its seventy- second session in this honourable and great task of advancing the happiness agenda.